Citation Nr: 0202694	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, currently characterized as 
depression/anxiety and, if so, whether all the evidence both 
old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Board also notes that in an Appellant's Brief, dated in 
February 2002, the veteran's accredited representative 
appears to also be raising a claim of clear and unmistakable 
error in a July 1972 RO rating decision which denied service 
connection for the veteran's claimed "nervous condition."  
Since this issue has not been properly developed for 
appellate review by the Board, and is not inextricably 
intertwined with the issue on appeal, it is hereby referred 
to the RO for appropriate action.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).


FINDINGS OF FACT

1.  In a March 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  The veteran did not appeal the March 1999 Board decision 
in the requisite time period; therefore, the decision is 
final.

3.  The evidence submitted since the unappealed March 1999 
Board decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision denying entitlement to 
service connection for a psychiatric disability, to include 
PTSD, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).

2.  The evidence received subsequently to the March 1999 
Board decision is not new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for a psychiatric disability, to include PTSD have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim Filed Prior to August 29, 
2001

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the veteran and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, supra.  
Here, the Secretary has specifically limited the application 
of the changes in § 3.156 to claims to reopen received on or 
after August 29, 2001.  Since the veteran's claim to reopen 
was filed prior to August 29, 2001, the new § 3.156 
provisions are not applicable in his case and the prior law 
will be applied herein. 

In this case, even though the claim was adjudicated prior to 
enactment of the VCAA and its implementing regulations, the 
Board concludes that VA's duties have been fulfilled.  The 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
discussions in the March 1999 Board decision, March 2000 RO 
rating decision, January 2001 statement of the case, and 
November 2001 supplemental statement of the case informed the 
veteran of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has obtained the veteran's service medical records and his 
post-service treatment records.  Reasonable efforts were 
taken to obtain all relevant evidence identified by the 
veteran, and all evidence so obtained was considered.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Evidence Received Prior to March 1999

Where a final Board decision existed on a claim, that claim 
may not be thereafter reopened and allowed, and a claim based 
upon the same factual basis may not be considered by the 
Board.  38 U.S.C.A § 7104(b) (West 1991 & Supp. 2001).  The 
exception is that if new and material evidence is presented 
or secured with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition.  See 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001). 

Under applicable statutory law, "[n]ew and material 
evidence" is defined as that "not previously submitted to 
the agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit held that this third element for new and material 
evidence (i.e. that it raise a reasonable possibility of 
changing the previous disallowance) was not a reasonable 
interpretation of the regulatory provisions pertaining to new 
and material evidence, namely 38 C.F.R. § 3.156(a).  Hodge v. 
West, 155 F.3d 1353  (Fed. Cir. 1998).  Therefore, there no 
longer is a requirement that the new evidence provide a 
"reasonable possibility" of changing the outcome of the 
case.

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2001).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2001).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The record shows that a Board decision dated in March 1999 
found that new and material evidence had not been obtained to 
reopen the veteran's claim, in that the evidence proffered by 
the veteran did not support the contention that any of his 
diagnosed psychiatric disorders were incurred in or 
aggravated by his military service. At that time, the Board 
noted that the record lacked competent medical evidence which 
suggested that there was a nexus between the veteran's 
military service and any current psychiatric disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table).  

The Board parenthetically notes, as indicated as part of the 
March 1999 Board decision, that the veteran has conceded that 
he did not have PTSD.  The Board further observes that a VA 
Report of Contact, dated in September 2001, shows that the 
veteran seemed to feel that any records which indicated that 
he ever raised the issue of PTSD should be "eradicate[d]" 
from the evidence of record.  The Board, also in the March 
1999 decision, essentially informed the veteran that what was 
required was a medical opinion which served to link a 
currently diagnosed acquired psychiatric disorder to the 
veteran's service or any incident thereof.  As the veteran 
did not perfect an appeal in the requisite time period, the 
March 1999 Board decision is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001).  The veteran sought to reopen his claim 
in April 1999.  The RO, in a rating decision dated in March 
2000, determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection a psychiatric disability, currently characterized 
as depression/anxiety.  

The evidence of record at the time of the March 1999 Board 
decision included the service medical records which show in 
September 1969, the veteran was hospitalized after making 
suicidal gestures after a telephone conversation with his 
girlfriend, and that he informed medical examiners that he 
desired that she be brought to him to see him.  During the 
course of his hospitalization, the veteran also claimed that 
he had been singled out in earlier training and ridiculed.  
Situational stress reaction accompanied by mental 
subnormality was diagnosed.  The examiner opined that it was 
very unlikely that the service would be able to retain the 
veteran.  In October 1969, it was recommended that the 
veteran be retrained in a new military occupational 
specialty.  It was also pointed out that the veteran was not 
capable of functioning effectively in the security police 
field, and that he should not be permitted to carry weapons.  
It was again noted that the veteran was mentally subnormal.  
In February 1970, the veteran was involved in an altercation 
with another service member at which time it was noted that 
the veteran had made hostile and threatening gestures.  A 
medical treatment record reflects that as a result of this 
incident, a diagnostic impression was rendered of an "adult 
situational reaction in [an] emotionally unstable 
personality."  

A VA hospital summary shows that the veteran was hospitalized 
in June and July 1972, and that he was diagnosed with 
"[a]nxiety with tension headache."

The veteran first sought service connection for a nervous 
disorder in July 1972.  By rating decision dated in July 
1972, service connection was denied for a nervous condition.  
It was noted that the veteran's psychological disorder was 
that of "emotional instability with anxiety [and] tension."

The veteran sought to reopen his claim in April 1976.  
Medical records received in May 1976 are noted to have been 
from the State Mental Hospital at Blackfoot, Idaho, 
indicating diagnoses of a severe hysterical personality with 
depressive and antisocial feature, alcohol addiction, and 
mixed drug dependence.  The records were dated from June 1975 
to April 1976.

The veteran is also shown to have been hospitalized in April 
1976 at a VA facility.  The diagnosis was paranoid type 
schizophrenia.  The Board observes that the examining 
physician did not relate the veteran's disorder to any 
incident of his military service.

By rating decision dated in May 1976, the RO found that the 
veteran had not submitted new and material evidence that was 
sufficient to warrant the reopening of his claim.

In August 1980, the veteran was hospitalized for one month at 
a VA facility; the diagnosis was an antisocial personality 
with hysterical trends.  As in April 1976, there are no 
references to any incident of the veteran's military service 
contained in the report of hospitalization.

By rating decision dated in December 1980, the RO found that 
the veteran had not submitted new and material evidence that 
was sufficient to warrant the reopening of his claim.  The 
veteran did not file a notice of disagreement with regard to 
the rating decision.

An April 1992 VA hospitalization report reflects that the 
veteran was treated for "marital discord," continuous and 
severe alcohol dependence, and a probable severe personality 
disorder.  There are no references to any incident of the 
veteran's military service contained in the report of 
hospitalization.

Also of record is a June 1995 report of VA hospitalization 
revealing diagnoses of major depression exacerbated by 
alcohol, chronic alcohol abuse, dependence by history and an 
anti-social personality disorder.  As before, no references 
to any incident of the veteran's military service are 
contained in the report of hospitalization.

The veteran is also shown to have been hospitalized at a 
private medical facility in July 1995 at the Intermountain 
Hospital, Boise, Idaho.  The diagnosis was major depression.  

The veteran is again shown to have undergone VA 
hospitalizations from July through August 1995; October 1995; 
and November 1995.  The diagnoses were schizoaffective 
disorder; alcohol dependence, polysubstance abuse in 
sustained remission and recurrent major depression.  Other 
than a notation that the veteran had military service, there 
were no references made to any incident of the veteran's 
military service contained in the reports of hospitalization.

As part of a statement received in November 1995, the veteran 
attributed all of his personal problems to incidents 
occurring during his military service.

In a lay statement received in October 1996, the veteran's 
brother reported that in 1970, he was contacted by the 
veteran while the veteran was serving on active duty.  The 
veteran told his brother that he had been "laughed at" by 
his fellow servicemembers.  The veteran's brother further 
related that on one occasion, he was told by a non-
commissioned officer in front of other service members that 
the veteran was a "moron."

The VA conducted a social and industrial survey in February 
1997.  The veteran was noted to blame all of his personal 
difficulties on the military service.  

Review of the record also shows that the veteran underwent a 
VA mental disorders examination in March 1997.  The examiner 
noted that the veteran was insistent on claiming that the 
"Air Force screwed him up and how the Government owes him."  
The examiner opined that the veteran's diagnosis was unclear, 
but was likely a borderline personality disorder that had 
depressive and anxious features.  In a subsequently dated 
addendum, the examiner reported that the veteran was 
diagnosed to have a borderline personality disorder with 
depressive, somatic and schizoid traits and polysubstance 
abuse by history.

At a February 1998 personal hearing before a hearing officer 
at the RO, the veteran testified that he sought service 
connection for a "psychological malady-not necessarily 
PTSD."  He also stated that he had a "psychological high 
anxiety disorder" that was caused by his military service. 

Records from the veteran's Army National Guard service from 
August 1973 to January 1975 were received by VA in April 
1998.  In an August 1973 report of medical history 
questionnaire, the veteran is shown to have denied having 
depression, excessive worry, or nervous trouble of any sort.  

In June 1998, a lay statement was received from the veteran's 
sister.  She reported that up until the time the veteran 
entered military service, he had no problems in his life 
other than being "insecure."  She also reported that when 
the veteran enlisted in the Air Force, she heard that he was 
ridiculed, harassed and shamed by a non-commissioned officer.

Evidence Received After March 1999

Pertinent evidence added to the record since the March 1999 
Board decision includes VA medical records received in April 
1999.  A January 1998 VA outpatient treatment record shows 
diagnoses of bipolar disorder and depression.  A letter dated 
in November 2000, and written by a nurse practitioner 
associated with the VA Medical Center in Boise, Idaho 
indicates that the veteran's current diagnosis was bipolar 
disease and that he had also been treated for manic-
depressive disorder since 1997.  Additional VA outpatient 
treatment records, dated in April and December 2000, and July 
and October 2001 include diagnoses of bipolar disorder.  
Other VA outpatient treatment records, dated in January, 
July, and October 2001, show a diagnosis of caffeine-induced 
anxiety disorder.  The Board observes that none of these 
medical records are shown to have contained references to any 
incident of the veteran's military service.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for a psychiatric 
disability, currently characterized as depression/anxiety.  
The Board points out that as part of the above-referenced 
March 1999 Board decision, it was noted that the evidence 
proffered to reopen the veteran's claim did not support the 
contention that any of the veteran's diagnosed psychiatric 
disorders were incurred in or aggravated by his military 
service.  The same is true at this time as well.  The record 
continues to lack competent medical evidence which suggest 
that there is a nexus between the veteran's military service 
and any current psychiatric disability.  See Caluza, supra.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the Board's March 
1999 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  However, the 
Board also finds that none of the medical evidence submitted 
in support of the veteran's claim is "material" evidence 
because, while the evidence does go to document the existence 
of current treatment associated with various psychiatric 
disorders, namely, bipolar, manic-depressive, and caffeine-
induced anxiety, it does not constitute medical evidence that 
links the currently diagnosed psychiatric disorders to the 
veteran's period of active service.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993).  

The veteran's contention that he has a psychiatric-related 
disorder which is essentially related to his having been 
subjected to mental trauma during his period of active 
service lacks probative value, since as a layperson he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board notes that nothing on file 
shows that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  Id.  Similar to the finding relative to the 
veteran's own statements, the above-discussed statements 
submitted by the veteran's brother and sister are not 
material, because they emanate from laypersons who are not 
competent to render opinions on medical matters such as 
etiology of psychiatric disease.  See Espiritu, supra.  To 
the extent that the supplied statements are not cumulative of 
previous statements, the Board finds that they bear directly, 
but not substantially upon the specific matter under 
consideration.  By themselves and in connection with evidence 
previously assembled, they are not so significant that they 
must be considered to decide fairly the merits of the claim.  
Even if considered new evidence, the statements are not 
material because, as noted above, laypersons are not 
competent to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu, supra; see 
also Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation do not constitute material evidence to 
reopen a previously denied claim).  Therefore, although the 
statements submitted in support of the veteran's claims may 
represent evidence of continuity of psychiatric-related 
symptomatology, they are not competent evidence to relate a 
current psychiatric disorder to that symptomatology and, 
under such circumstances, new and material evidence has not 
been presented.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

The critical question in this case was and remains whether 
there is medical evidence linking any currently diagnosed 
psychiatric disorder to service.  The evidence received since 
the March 1999 Board decision does not adequately address 
this fundamental question as to the veteran's claim.  
Therefore, the Board finds that the additional evidence and 
material of record received in this case is not probative of 
this critical question and thus is not material.  It is also 
not material because it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette, supra, at 77-78.

Therefore, based upon the above, the Board concludes that the 
evidence submitted subsequent to the Board's March 1999 
decision is not "new and material" as contemplated by 38 
C.F.R. § 3.156(a) (2001), and provides no basis to reopen the 
veteran's claim for entitlement to service connection for a 
psychiatric disability, currently characterized by the RO as 
depression/anxiety.  As "new and material" evidence has not 
been submitted, the claim must be denied.  



ORDER

New and material evidence to reopen the claim for service 
connection for a 
psychiatric disability, currently characterized as 
depression/anxiety, having not been submitted, the appeal is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

